DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Publication No. 2020/0168676 (hereinafter Hu) in view of Nam et at. U.S. Patent Publication No. 2021/0174053 (hereinafter Nam).
Consider claim 1, Hu teaches an electronic device (Figure 1) having a fingerprint sensing function [0013], the electronic device comprising: a flexible display panel  (Figure 1 and [0033], flexible display panel 100) having a fingerprint sensing area (area above 104); an image sensor disposed under the flexible display panel and below the fingerprint sensing area (Figure 1, optical fingerprint sensor 104); and a hard protective film disposed between the flexible display panel and the image sensor and under the fingerprint sensing area (Figure 1, [0019] and [0034], transparent body 103 made of glass, which is in between 104 and 100); and a middle frame (Figure 1, 101) supporting the hard protective film (Figure 1, 103) and having an opening to contain the image sensor (Figure 1, 104 and 101), wherein the hard protective film is disposed on a surface of the middle frame (Figure 1, 103 and 101).
Hu does not appear to specifically disclose wherein the protective film is disposed on a surface of the middle frame facing the display panel; the surface of the middle frame facing the display panel has a sunken part, and an edge of the protective film is embedded in the sunken part.
However, in a related field of endeavor, Nam teaches a fingerprint image sensor in [0094] and further teaches wherein the protective film is disposed on a surface of the middle frame facing the display panel (Figure 23, protective film 22’ and middle frame 300. Figure 19, display 21 above protective film 22 or 22’); the surface of the middle frame facing the display panel has a sunken part (see sunken part in 300 in figure 23), and an edge of the protective film is embedded in the sunken part (Figure 23, 300 and 22’).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular frame or case shape as taught by Nam with the benefit that the case is coupled firmly to the prism sheet as suggested in [0201] and [0199], or for the purpose of preventing foreign materials as suggested in [0197].

Consider claim 2, Hu and Nam teach all the limitations of claim 1. Furthermore, Hu teaches a hard protective film 103 in figure 1. 
Hu does not appear to specifically disclose an optical layer disposed on the image sensor and between the protective film and the image sensor.
However, in a related field of endeavor, Nam teaches an optical layer (Figure 23, 60) disposed on the image sensor  (Figure 23, 13) and between the protective film (Figure 23, 22’) and the image sensor (Figure 23, 13).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an optical layer with the benefit that the optic structure may include, for example, the optical path extending layer that is optically transparent and the micro lens array consisting of the plurality of micro lenses formed on the optical path extending layer as suggested in [0183]

Consider claim 3, Hu and Nam teach all the limitations of claim 1.  In addition, Hu teaches wherein the hard protective film is a glass plate or a transparent plastic plate ([0019] and [0034]).

Consider claim 8, Hu and Nam teach all the limitations of claim 1.  
Hu does not appear to specifically disclose the hard protective film is capable of enduring at least 200 gram pressing force from the fingerprint sensing area.
However, Hu teaches the hard protective film is capable of enduring gram pressing force from the fingerprint sensing area ([0019] and [0034], the material of the transparent body 103 may include glass, ceramics, rigid plastics or other solid, hard material with high transmittance. In this way, the transparent body 103 supports the flexible display panel 100, and effectively avoids the optical fingerprint sensor 104 from being damaged due to deformation as being squeezed by the flexible display panel 100). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular resistance force for a fingerprint in order to meet design expectations since Hu teaches the body 103 is capable to effectively avoids damaged due to deformation as being squeezed. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955) and It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 18, Hu and Nam teach all the limitations of claim 1.  In addition, Hu teaches wherein the hard protective film is a transparent plate ([0019] and [0034]).

Consider claim 19, Hu and Nam teach all the limitations of claim 1.  In addition, Hu teaches the flexible display panel is an organic light-emitting diode display panel [0033].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Nam as applied to claim 1 above, and further in view of Lee et al. U.S. Patent Publication No. 2020/0059578 (hereinafter Lee).
Consider claim 4, Hu and Nam teach all the limitations of claim 1.
Hu does not appear to specifically disclose a stiffener, wherein the image sensor is disposed on the stiffener; and a spacer disposed on the stiffener, wherein the hard protective film is disposed on the spacer.
However, Lee teaches a stiffener (Figure 1, 110. [0019], carrier include a stiffener), wherein the image sensor is disposed on the stiffener (Figure 1, 111); and a spacer disposed on the stiffener (Figure 1, 114). Thus, if image capturing module 11 of Lee is incorporated in optical sensor 104  of Hu, then the combination teaches hard protective film 103 shown in Hu is disposed on the spacer 114 shown in Lee.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a stiffener and spacer as taught by Lee with the benefit that the carrier or stiffener 110 is configured to carry components and the supporting member 114 can prevent other components in the image capturing module 11 from being damaged as suggested in  [0019] and [0023].

Consider claim 5, Hu and Nam teach all the limitations of claim 4.
Hu does not appear to specifically disclose a flexible printed circuit disposed around the image sensor, wherein the spacer is disposed on the flexible printed circuit.
However, Lee teaches a flexible printed circuit ([0019] and figure 1, carrier 110 include a flexible printed circuit (FPC)) disposed around the image sensor (Figure 1, 111), wherein the spacer is disposed on the flexible printed circuit (Figure 1, spacer 114 above carrier 110).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an FPC as taught by Hu in order to have circuitry to electrically connect the electronic components disposed thereon with external lines as suggested by Lee in [0019].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Nam).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang et al. U.S. Patent Publication No. 2021/0050385 teaches a frame or housing 102 with a sunken part in figure 1b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621